NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DIANE L. BEATREZ,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2010-3145
Petition for review of the Merit Systems Protection
Board in case no. CB121508()(]15-T-1.
ON MOTION
Before LINN, DYK, and PROST, Circuit Juc:lges.
PROST, Circuit Judge.
ORDER
Diane Beatrez moves for a stay, pending review in
this court, of the Merit Systems Protection Board’s May
14, 2010 order requiring the United States Coast Guard
to suspend Beatrez without pay for ten days. The Merit
Systems Protection B0ard moves for leave to intervene for
purposes of moving to reform the official caption to desig-

BEATREZ V. l\/lSPB 2
nate the Board as the respondent and opposes Beatrez’s
motion to stay. Beatrez replies. Separately, Counsel for
Beatrez moves without opposition for leave to withdraw
as counsel and moves to stay the briefing schedule until
Beatrez obtains new counsel. We treat the motion to stay
the briefing schedule as a motion for an extension of time.
The Administrative Judge dismissed the Office of
Special Counsel’s complaint against Beatrez alleging that
she violated 5 U.S.C. § 2302(b)(6) by granting a preference
or advantage to a Coast Guard employee to improve his
chances of obtaining a promotion. On review, the Board
reversed the initial decision, determined that Beatrez
violated § 2302(b)(6) by aiding or abetting another em-
ployee who violated the statute, and ordered the Coast
Guard to suspend her for ten days without pay.
ln her motion, Beatrez asserts that she is suffering
extreme and undue hardship because of her suspension_
Specifically, Beatrez states that her suspension will cause
her shame and will damage her professional reputation.
However, in Scrm,pson, v. Murray, 415 U.S. 6l, 89-92
(1974), the Supreme Court held that loss of federal em-
ployment and earnings humiliation, or damage to one’s
reputation are not irreparable harms warranting interim
relief in a case involving discipline of a federal employee
Accordingly,
IT ls ORDERED THA'r:
(1) The Board’s motions are granted. The revised of-
ficial caption is reflected above.
(2) Beatrez’s motion to stay her suspension pending
review, is denied '
(3) The motion for leave to withdraw as counsel is
granted.

3 BEATREZ V. l\/lSPB
(4) The motion for an extension of time is granted in
part. Beatrez’s brief is due within 90 days of the date of
filing of this order.
FOR THE COURT
0CT 26 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Robert Bruce, Esq.
Calvin M. Morrow, Esq.
320 "~isirifStftarr°“
OCT 26 2010
.IAN HORBALY
CLERK